Exhibit 10.1
EXCHANGE AGREEMENT
(Unrestricted Convertible Preferred)
                          (including any other persons or entities exchanging
Notes hereunder for whom the undersigned Holder holds contractual and investment
authority, the “Holder”) enters into this Exchange Agreement (the “Agreement”)
with Forest City Enterprises, Inc., an Ohio corporation (the “Company”) on ___,
2010 whereby the Holder will exchange (the “Exchange”) the Company’s ___Senior
Notes due ___(the “Notes”) for the Company’s ___% Series A Cumulative Perpetual
Convertible Preferred Stock (the “Preferred Stock”) governed by a Preferred
Stock Designation of the ___% Series A Cumulative Perpetual Convertible
Preferred Stock (the “Preferred Stock Designation”) that will constitute a part
of the Company’s Amended Articles of Incorporation at Closing (as defined
below).
     On and subject to the terms hereof, the parties hereto agree as follows:
Article I: Exchange of the Notes for Preferred Stock
     At the Closing (as defined herein), the Holder hereby agrees to exchange
and deliver to the Company the following Notes, and in exchange therefor the
Company hereby agrees to issue to the Holder the number of shares of Preferred
Stock described below and to pay in cash the following accrued but unpaid
interest on such Notes:

     
Principal Amount of Notes to be Exchanged:
  $
 
 (the “Exchanged Notes”).
 
   
Number of Shares of Preferred Stock to be issued in Exchange:
   
 
 
 
 (the “Holder’s Preferred Stock”).
 
   
Cash Payment of Accrued but Unpaid Interest on Exchanged Notes:
  $
 
 (the “Cash Payment”).

     The closing of the Exchange (the “Closing”) shall occur on a date (the
“Closing Date”) no later than three business days after the date of this
Agreement. At the Closing, (a) the Holder shall deliver or cause to be delivered
to the Company all right, title and interest in and to the Exchanged Notes free
and clear of any mortgage, lien, pledge, charge, security interest, encumbrance,
title retention agreement, option, equity or other adverse claim thereto
(collectively, “Liens”), together with any documents of conveyance or transfer
that the Company may deem necessary or desirable to transfer to and confirm in
the Company all right, title and interest in and to the Exchanged Notes free and
clear of any Liens, and (b) the Company shall issue to the Holder the Holder’s
Preferred Stock and shall deliver to the Holder the Cash Payment; provided,
however, that the parties acknowledge that the issuance of the Holder’s
Preferred Stock to the Holder may be delayed due to procedures and mechanics
within the system of the Depository Trust Company and that such delay will not
be a default under this Agreement so long as (i) the Company is using its best
efforts to effect the issuance of the Preferred Stock, (ii) such delay is no
longer than three business days, and (iii) dividends shall accrue on such
Preferred Stock from the Closing Date. Simultaneously with or after the Closing,
the Company may issue Preferred Stock to one or more other holders of
outstanding Notes or to other investors.
Article II: Covenants, Representations and Warranties of the Holder
     The Holder hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and on the Closing Date, to the Company, Lazard Frères & Co.
LLC and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Exchange.
     Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby. If the Holder that is signatory

 



--------------------------------------------------------------------------------



 



hereto is executing this Agreement to effect the exchange of Exchanged Notes
beneficially owned by one or more other persons or entities (who are thus
included in the definition of “Holder” hereunder), (a) such signatory Holder has
all requisite discretionary authority to enter into this Agreement on behalf of,
and bind, each such other person or entity that is a beneficial owner of
Exchanged Notes, and (b) Exhibit A hereto is a true, correct and complete list
of (i) the name of each party delivering (as beneficial owner) Exchanged Notes
hereunder, (ii) the principal amount of such Holder’s Exchanged Notes, (iii) the
number of shares of Holder’s Preferred Stock to be issued to such Holder in
respect of its Exchanged Notes, and (iv) the amount of the cash payment to be
made to such Holder in respect of the accrued interest on its Exchanged Notes.
     Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Holder and constitutes a legal,
valid and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”). This Agreement and consummation of the Exchange will not violate,
conflict with or result in a breach of or default under (i) the Holder’s
organizational documents, (ii) any agreement or instrument to which the Holder
is a party or by which the Holder or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Holder.
     Section 2.3 Title to the Exchanged Notes. The Holder is the sole legal and
beneficial owner of the Exchanged Notes, and the Holder has good, valid and
marketable title to the Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of the Exchanged Notes or its rights in
the Exchanged Notes, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to the
Exchanged Notes. Upon the Holder’s delivery of the Exchanged Notes to the
Company pursuant to the Exchange, the Exchanged Notes shall be free and clear of
all Liens created by the Holder.
     Section 2.4 Accredited Investor. The Holder is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended (the “Securities Act”).
     Section 2.5 No Affiliate, Related Party or 5% Shareholder Status. The
Holder is not, and has not been during the consecutive three month period
preceding the date hereof, a director, officer or “affiliate” within the meaning
of Rule 144 promulgated under the Securities Act (an “Affiliate”) of the
Company. To its knowledge, the Holder did not acquire any of the Exchanged
Notes, directly or indirectly, from an Affiliate of the Company. The Holder and
its Affiliates collectively beneficially own and will beneficially own as of the
Closing Date (but without giving effect to the Exchange) (i) less than 5% of the
aggregate outstanding shares of the Company’s Class A common stock, par value
$0.33 1/3 per share (the “Class A Common Stock”), and Class B common stock, par
value $0.33 1/3 per share (the “Class B Common Stock;” together with the Class A
Common Stock, the “Common Stock”), and (ii) less than 5% of the aggregate number
of votes that may be cast by holders of those outstanding securities of the
Company that entitle the holders thereof to vote generally on all matters
submitted to the Company’s shareholders for a vote (the “Voting Power”). The
Holder is not a subsidiary, affiliate or, to its knowledge, otherwise
closely-related to any director or officer of the Company or beneficial owner of
5% or more of the outstanding Common Stock or Voting Power (each such director,
officer or beneficial owner, a “Related Party”). To its knowledge, no Related
Party beneficially owns 5% or more of the outstanding voting equity, or votes
entitled to be cast by the outstanding voting equity, of the Holder.
     Section 2.6 No Illegal Transactions. The Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with the Holder has, engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that such Holder was
first contacted by either the Company, Lazard Frères & Co. LLC or

 



--------------------------------------------------------------------------------



 



Lazard Capital Markets LLC or any other person regarding an investment in the
Preferred Stock or the Company. Such Holder covenants that neither it nor any
person acting on its behalf or pursuant to any understanding with such Holder
will engage, directly or indirectly, in any transactions in the securities of
the Company (including Short Sales) prior to the time the transactions
contemplated by this Agreement are publicly disclosed. “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Holder’s compliance with
its obligations under the U.S. federal securities laws and the Holder’s internal
policies, “Holder” shall not be deemed to include any subsidiaries or affiliates
of the Holder that are effectively walled off by appropriate “Chinese Wall”
information barriers approved by the Holder’s legal or compliance department
(and thus have not been privy to any information concerning the Exchange).
     Section 2.7 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company’s filings with the Securities and Exchange
Commission (the “SEC”), including, without limitation, all filings made pursuant
to the Exchange Act, (b) the Holder has had a full opportunity to ask questions
of the Company concerning the Company, its business, operations, financial
performance, financial condition and prospects, and the terms and conditions of
the Exchange, (c) the Holder has had the opportunity to consult with its
accounting, tax, financial and legal advisors to be able to evaluate the risks
involved in the exchange of the Notes pursuant hereto and to make an informed
investment decision with respect to such Exchange and (d) the Holder is not
relying, and has not relied, upon any statement, advice (whether legal, tax,
financial, accounting or other), representation or warranty made by the Company
or any of its affiliates or representatives including, without limitation,
Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for (i) a Term
Sheet, together with a Summary Description of Series A Cumulative Perpetual
Convertible Preferred Stock from the Company, dated ___, 2010 describing the
terms of the Preferred Stock, (ii) the publicly available filings made by the
Company with the SEC under the Exchange Act and (iii) the representations and
warranties made by the Company in this Agreement.
     Section 2.8 No Public Market. The Holder understands that no public market
exists for the Preferred Stock, and that there is no assurance that a public
market will ever develop for the Preferred Stock.
Article III: Covenants, Representations and Warranties of the Company
     The Company hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and on the Closing Date, to the Holder, Lazard Frères & Co.
LLC and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Exchange.
     Section 3.1 Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
Exchange contemplated hereby.
     Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Preferred Stock Designation,
substantially in the form of Exhibit B hereto, will constitute a part of the
Company’s Amended Articles of Incorporation and will govern the terms of the
Preferred Stock. This Agreement and consummation of the Exchange will not
violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company, (ii) any

 



--------------------------------------------------------------------------------



 



agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound, or (iii) any laws, regulations or governmental
or judicial decrees, injunctions or orders applicable to the Company.
     Section 3.3 Validity of the Holder’s Preferred Stock. The Holder’s
Preferred Stock has been duly authorized by the Company and, when issued and
delivered to the Holder pursuant to the Exchange against delivery of the
Exchanged Notes in accordance with the terms of this Agreement, the Holder’s
Preferred Stock will be validly issued, fully paid and non-assessable, and the
Holder’s Preferred Stock will not be subject to any preemptive, participation,
rights of first refusal and other similar rights. Assuming the accuracy of the
Holder’s representations and warranties hereunder, the Holder’s Preferred Stock
(a) will be issued in the Exchange exempt from the registration requirements of
the Securities Act pursuant to Section 4(2) of the Securities Act, (b) will be
free of any restrictions on resale by the Holder pursuant to Rule 144
promulgated under the Securities Act, and (c) will be issued in compliance with
all applicable state and federal laws concerning the issuance of the Holder’s
Preferred Stock.
     Section 3.4 Validity of Underlying Class A Common Stock . The Holder’s
Preferred Stock is convertible into shares of Class A Common Stock (the
“Conversion Shares”) in accordance with the terms of the Preferred Stock
Designation. The Conversion Shares have been duly authorized and reserved by the
Company for issuance upon conversion of the Holder’s Preferred Stock and, when
issued upon conversion of the Holder’s Preferred Stock in accordance with the
terms of the Preferred Stock Designation, will be validly issued, fully paid and
non-assessable, and the issuance of the Conversion Shares will not be subject to
any preemptive, participation, rights of first refusal and other similar rights.
     Section 3.5 Listing Approval. The Conversion Shares have been listed on the
New York Stock Exchange.
     Section 3.6 Disclosure. On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange (to the extent not previously publicly
disclosed).
Article IV: Miscellaneous
     Section 4.1 Entire Agreement. This Agreement and any documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
     Section 4.2 Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
     Section 4.3 Governing Law. This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules.
     Section 4.4 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first above written.

                      “HOLDER”:       “COMPANY”:    
 
                       
 
      FOREST CITY ENTERPRISES, INC.    
 
         
 
   
 
                   
By:
          By:          
Name:
          Name:          
Title:
          Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Exchanging Beneficial Owners

                      Number of Shares of     Name of   Principal Amount of  
Holder’s Preferred     Beneficial Owner   Exchanged Notes   Stock   Cash
Interest Payment                
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Preferred Stock Designation

 